Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This communication is in response to Application No. 17/521,665 filed on 8 November 2021. This application is a 371 of PCT/EP2019/061584 filed on 6 May 2019. 	Claims 1-15 are presented for examination.

Claim Interpretation
Claim 1 recites “at least one processor configured to receive and transmit via the network interface, to enable the apparatus to perform the steps of.” Examiner interprets the “enable” language to mean, “to cause to operate” as stated in the Merriam-Webster dictionary. Thus, this limitation is required for infringement.
Claim 1 recites “the monitoring data to be collected from one or more network entities.” For the purpose of this examination, Examiner interprets the “monitoring data” relating to the first data identifier to be the same as “the monitoring data to be collected from one or more network entities.” Thus, this limitation has sufficient antecedent basis.
Claim 1 recites “determine, based on the association information, whether the monitoring data to be collected is already available at the data handler, or determine whether the monitoring data to be collected should be collected from the one or more other network entities by the data handler.” Examiner interprets these to be alternative limitations. For the purpose of this examination, Examiner will interpret the limitation to mean “determine, based on the association information, whether the monitoring data to be collected is already available at the data handler” or “determine whether the monitoring data to be collected should be collected from the one or more other network entities by the data handler.” 
Claims 2, 4, 8-10, and 13 recite “and/or.” According to MPEP 2111, examiner obliged to give the terms or phrases their broadest reasonable interpretation definition, consistent with the specification, and awarded by one of an ordinary skill in the art unless applicant has provided some indication of the definition of the claimed terms or phrases. For the purpose of this examination, Examiner will interpret this phrase to be “or,” which is the broadest reasonable interpretation.
Claim 3 recites “which is configured to determine that the monitoring data is already available at the data handler if the monitoring data is receivable by the data handler upon a basis of a data subscription from the one or more other network entities.” Examiner interprets this claim to be dependent on the alternative limitation “determine, based on the association information, whether the monitoring data to be collected is already available at the data handler” of claim 1.
Claim 4 recites “which is configured to generate the at least one further data request if the monitoring data is not available at the data handler.” Examiner interprets this to be an alternative limitation. For the purpose of this examination, Examiner will interpret the limitation to mean “if the monitoring data is not available at the data handler, then generate the at least one further data request.”
Claim 5 depends on Claim 4, which is interpreted to comprise an alternative limitation. Therefore, Claim 5 will be interpreted as comprising an alternative limitation.
Claim 7 recites “wherein the at least one data collection parameter is the second data identifier and indicates which data compose the monitoring data or a specific subset of monitoring data.” Examiner interprets compose to be a typo. For the purpose of this examination, Examiner will interpret the limitation to mean “wherein the at least one data collection parameter is the second data identifier and indicates which data comprises the monitoring data or a specific subset of monitoring data.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the at least one further data request." There is insufficient antecedent basis for this limitation in the claim.
Claim 5 fails to cure the deficiencies of their parent claim(s) and, therefore, inherit the rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/197467 A1 to Ortenblad et al and in view of NPL 3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; Architecture enhancements for 5G System (5GS) to support network data analytics services (hereafter 3GPP).
Regarding Claim 1, Ortenblad discloses an apparatus configured to operate as a data handler to process monitoring data among network entities (0002 and FIG. 3 provides for centralized NWDAF), wherein the apparatus comprises:  	a network interface (FIG. 8, network interface circuit 807);  	at least one processor configured to receive and transmit via the network interface (FIG. 8 and 0076 provides for processor 803 is configured to receive and transmit via network interface 807), to enable the apparatus to perform the steps of:  	obtain a first data request from a first network entity (0008 and 0044 provides for NWDAF obtains a subscribe request from a consumer), the first data request comprising a first data identifier, the first data identifier relating to monitoring data (0046 provides for the subscribe request comprising an analytic ID, the analytic ID related to a specific parameter/monitoring data); 	obtain one or more second data identifier from one or more other network entities (0003, 0046, and 0067 provides for obtaining input/second data identifier from a source, producing Network Function), wherein the one or more second data identifier is related to the monitoring data to be collected from one or more other network entities (0046 provides for wherein the input is related to the specific parameters collected from entities, such as an Event ID);  	generate association information based on the first data identifier and the one or more second data identifier (0046 provides for associating information based on analytic ID and Event ID to evaluate thresholds). 	Ortenblad doesn’t explicitly disclose determine, based on the association information, whether the monitoring data to be collected is already available at the data handler, or determine whether the monitoring data to be collected should be collected from the one or more other network entities by the data handler. 	NPL 3GPP, in a similar field of endeavor, discloses determine, based on association information, whether monitoring data to be collected is already available at a data handler (pg. 38, Section “6.11.4 Procedures” provides for NWDAF at steps 2a and 2b determine, based on stored information, whether monitoring data to be collected is already available and this step can be skipped), or determine whether the monitoring data to be collected should be collected from one or more other network entities by the data handler (Examiner interprets this to be an alternative limitation). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of NPL 3GPP for a NWDAF that derives analytics. The analytical NWDAF of NPL 3GPP, when implemented with the distributed analytics of the Ortenblad system, will allow one of ordinary skill in the art to evaluate multiple nodes for specific parameters in order to prevent and predict network failures. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the analytical NWDAF of NPL 3GPP with the distributed analytics of the Ortenblad system for the desirable purpose of detecting exceeded thresholds to prevent network faults.
Regarding Claim 2, the Ortenblad/3GPP system discloses the apparatus of claim 1, wherein,  	- if the monitoring data to be collected is not available, in particular upon the basis of a subscription, then the data handler is configured to retrieve the monitoring data to be collected from the one or more other network entities upon the basis of at least one further data request, and wherein the data handler is configured to send and/or forward the retrieved monitoring data to be collected to the first network entity upon receiving the retrieved monitoring data (Examiner interprets this to be an alternative limitation); or wherein  	- if the monitoring data is available at the data handler, then the data handler is configured to send and/or forward the available monitoring data to the first network entity (3GPP, pg. 39, Section “6.11.4 Procedures,” Step 4 provides for NWDAF sending and/or forwarding the requested UE communication analytics to the NF). 	Same motivation as claim 1.
Regarding Claim 3, the Ortenblad/3GPP system discloses the apparatus of claim 1, which is configured to determine that the monitoring data is already available at the data handler if the monitoring data is receivable by the data handler upon a basis of a data subscription from the one or more other network entities (3GPP, pg. 38, Section “6.11.4 Procedures,” steps 2a-2d provides for if the required analytics is receivable by the NWDAF upon a basis of an Event Exposure data subscription from the AF and SMF other entities). 	Same motivation as claim 1.
Regarding Claim 4, the Ortenblad/3GPP system discloses the apparatus of claim 1, which is configured to generate the at least one further data request if the monitoring data is not available at the data handler (Examiner interprets this to be an alternative limitation), the at least one further data request comprising at least one further data identifier relating to at least a subset of the monitoring data to be collected, and/or a subscription requesting a subscription of at least the subset of the monitoring data from at least one further network entity.
Regarding Claim 5, the Ortenblad/3GPP system discloses the apparatus of claim 4, which is configured to obtain a second data identifier as the at least one further data identifier, the second data identifier relating to monitoring data to be collected from a second network entity, wherein the data handler is configured to obtain the second data identifier, in particular before receiving the first data request (Examiner interprets this to be an alternative limitation).
Regarding Claim 6, the Ortenblad/3GPP system discloses the apparatus of claim 1, which is configured to generate the first data identifier, and to transmit the first data identifier towards the first network entity, in particular before receiving the first data request (Ortenblad, FIG. 7, 0067, and 0073 provides for generating a specific Analytic ID, and registering NF consumers with Analytic IDs supported before receiving the NF consumer subscription requests).
Regarding Claim 7, the Ortenblad/3GPP system discloses the apparatus of claim 1, which is configured to associate the first data identifier with at least one data collection parameter in order to associate the first data identifier with the monitoring data to be collected (Ortenblad, 0046 provides for associating the analytic ID with a specific parameter in order to associate the analytic ID with load level information to be collected), wherein the at least one data collection parameter is the second data identifier and indicates which data compose the monitoring data or a specific subset of monitoring data (Ortenblad, 0046 provides for wherein the load level information is the event ID and indicated which load levels indicate load level information associated with an event).
Regarding Claim 8, the Ortenblad/3GPP system discloses the apparatus according to claim 1, wherein the first identifier is formed by and/or comprises at least one of the following identifiers: data exposure identifier, in particular a data analytics identifier relating to analytics information (Ortenblad, 0046 provides for an analytic ID), and wherein the second identifier is formed by and/or comprises at least one of the following identifiers: event identifier (Ortenblad, 0046 provides for an event ID), in particular identifier relating to monitoring data to be collected from the second network entity, such as UE reachability.
Regarding Claim 9, the Ortenblad/3GPP system discloses the apparatus according to claim 1, wherein the first data request further comprises a filter information, in particular filtering a geographical area and/or a threshold value associated with the first identifier (Ortenblad, 0046 provides for a threshold value associated with the analytic ID), and/or data reporting information and/or target of data reporting indication and, wherein the further data request further comprises a filter information, in particular filtering a geographical area and/or threshold value associated with the second identifier (Ortenblad, 0046 provides for a threshold value associated with the event ID), and/or data reporting information and/or target of data reporting indication.
Regarding Claim 10, the Ortenblad/3GPP system discloses yhe apparatus according to claim 1, which is a network data analytics function (NWDAF) entity (Ortenblad, 0002 and 0046 provides for NWDAF), wherein the first network entity is a NWDAF service consumer (Ortenblad, 0046 provides for a consumer), wherein the data handler is configured to receive the first data request (Ortenblad, 0046 provides for the NWDAF receives a request), the first data request indicating a subscription and/or request of analytics information (Ortenblad, 0046 provides for a subscription request for load level information), wherein the first data identifier is an analytics identifier (Ortenblad, 0046 provides for an analytic ID), wherein the processor is configured to associate the analytics identifier and/or the first data request with the data to be collected as the monitoring data (Ortenblad, 0046 provides for associating the analytic ID with monitored load levels), wherein the monitoring data to be collected is associated with monitoring parameters (Ortenblad, 0046 provides for monitored load levels), such as at least one event identifier and/or event filter information and/or event reporting information and/or target of data reporting indication (Examiner interprets this to be an intended use limitation), and wherein the data handler is configured to decide whether to trigger the data collection from the one of more other network entities if a new subscription of analytics information is necessary (Examiner interprets this to be an alternative limitation), or whether the requested analytics information is already provided to the data handler upon the basis of an already existing subscription of analytics information from at the one or more other network entities (3GPP, pg. 38, Section “6.11.4 Procedures” provides for NWDAF data handler is configured to determine whether the requested analytic information is already stored upon the basis on an already existing subscription request in steps 2a-2d). 	Same motivation as claim 1.
Regarding Claim 11, the Ortenblad/3GPP system discloses the apparatus according to claim 1, which is a network data analytics function (NWDAF) entity (Ortenblad, 0002 and 0046 provides for NWDAF), wherein the first network entity is a NWDAF service consumer (Ortenblad, 0046 provides for a consumer), wherein the data handler is configured to receive a subscription termination request from the first network entity (Ortenblad, 0044 provides for an unsubscribe request), the subscription termination request indicating a termination of a subscription of analytics information (Ortenblad, 0044-0045 provides for an unsubscribe request indicated unsubscribing from analytic information of load events notification), wherein the data handler is configured to terminate a transmission of monitoring data relating to the terminated subscription to the first network entity (Ortenblad, 0044-0045 provides for an unsubscribe request indicated unsubscribing from analytic information of load events notification), wherein the data handler data handler is configured to modify the association of the subscription request from the first network entity and monitoring data to be collected or wherein data handler is configured to delete the association of the subscription request from the first network entity and monitoring data to be collected (Ortenblad, 0044-0045 provides for an unsubscribe request indicated unsubscribing from analytic information of load events notification).
Regarding Claim 12, the Ortenblad/3GPP system discloses the apparatus according to claim 1, wherein the data handler data handler is configured to determine a data collection process in order to collect data from the one or more other network entities in order to obtain the monitoring data (Ortenblad, 0070 provides for collecting offline data).
Regarding Claim 13, the Ortenblad/3GPP system discloses the apparatus according to claim 1, wherein the data handler is configured to determine the one or more other network entities from which data should be collected to obtain the monitoring data upon the basis of the received first data request and/or the first data identifier (Ortenblad, 0070 provides for collecting data from NF or other sources).
Regarding Claim 14, the Ortenblad/3GPP system discloses the apparatus according to claim 1, wherein the data handler data handler is configured to receive the one or more second data identifier from the one or more other network entities (Ortenblad, 0046 provides for receive/inputting an Event ID), wherein the one or more second data identifier identifies the monitoring data to be collected from one or more other network entities (Ortenblad, 0044-0045 provides for the Event ID is triggered based on threshold levels).
Regarding Claim 15, similar rejection where the apparatus of claim 1 teaches the method of claim 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent 10,785,634 B1 to Fiorese et al discloses mobile edge computing.
US PGPUB 2020/0127916 A1 to Krishan discloses locality-based producer network functions.
US PGPUB 2019/0150017 A1 to Yao et al discloses collecting performance data in 3GPP RAN networks in LTE systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHQUITA GOODWIN whose telephone number is (571)272-5477. The examiner can normally be reached M-F 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCHQUITA D GOODWIN/Primary Examiner, Art Unit 2459